IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                            NO. PD-0572-14 & PD-0573-14

                        PATRICIA DONALDSON, Appellant

                                           v.

                         THE STATE OF TEXAS, Appellee

                  ORDER TO DETERMINE REPRESENTATION
                            DALLAS COUNTY



             This order was delivered per curiam.

                                      ORDER


      Appellant was convicted of false statement to obtain property or credit in cause

numbers F-1000433-S and F-1000435-S in the 282nd District Court of Dallas County.

Appellant was sentenced to confinement for five years. The court of appeals affirmed the

judgments of the trial court Donaldson v. State, No. 05-13-00598-CR, 05-13-00599-CR

(Tex. App. — Dallas, delivered June 4, 2014). Appellant filed a pro se petition for

discretionary review which was granted by this Court on February 4, 2015. On February 10,
                                                                              DONALDSON -2

2105, pursuant to an order from this Court, the trial court appointed the Dallas County Public

Defenders Office to represent Appellant on her petition for discretionary review. However,

on March 16, 2015, we granted the Dallas County Public Defenders Office motion to

withdraw as appointed counsel. Since Appellant is entitled to representation before this

Court at this time, we order the trial court to appoint an attorney to represent Appellant

before this court in regard to PDR Nos. PD-0572-14 and PD-0573-14 in accord with the

provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing conducted pursuant to this

order shall be held within 15 days of the date of this order. The trial court's order appointing

counsel and any other supplementation of the record shall be returned to this court within 30

days of the date of this order.

It is so ordered this the 18 th day of March, 2015

Do not publish